MILLS, Judge.
Kirkwood pled nolo contendere to armed robbery. He appeals his sentencing as an adult. We affirm.
The record reveals that the trial court carefully considered each of the factors listed in Section 39.111(6)(c), Florida Statutes (1981). The findings as to each factor are supported by the record.
The court also considered providing youthful offender treatment to Kirkwood. Kirkwood’s prior criminal record supports its denial of this favored status to Kirk-wood. Kirkwood received a legal sentence. This court will not interfere in the trial court’s sentencing function.
AFFIRMED.
ERVIN, J., and PEARSON, TILLMAN (Ret.), Associate Judge, concur.